DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a setting module… pre-establishing an item to be tested and a corresponding script file on the host at the test end…”, “a test module … controlling a browser of the virtual mobile device … executing a plurality of control functions… and driving the browser to perform at least one webpage operation…”, and “a generating module… for continuously recording the script file and an execution result of the webpage operation to generate a log file, and generating a test report…” in claim 1.
“wherein the generating module embeds the test report … and transmits the test report” in claim 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (US PGPUB 2020/0364133; hereinafter “Vidal”) in view of Thangam (US PGPUB 2020/0356466; hereinafter “Thangam”).
Claim 1:
	Vidal teaches a virtualized device-based test system, comprising:
a host to be tested, executing a web-based system to be tested ([0015] “FIG. 1 depicts a computing environment in which application developers test their applications using resources on a cloud-hosted testing platform via network 102.” [0017] “Resource pool 110 represents resources for testing mobile web applications on potentially hundreds of mobile browser and mobile device emulator combinations as represented by various combinations of mobile browsers B1-By and emulators Em1-Emx on corresponding VM instances”);
a host at the test end, connected with the host to be tested through a network ([0015] “The applications under test (AUTs) may reside on the same machine with which the developer is interacting with the test platform (e.g., as represented by AUT 1 on laptop 104), or on a separate machine.” [0020] “A single developer might use the platform to manually run a single test of an AUT with one combination of testing resources.” See also Fig. 1 showing Developer “Dev 1” on Laptop 104 connected via Network 102 ), 
wherein the host at the test end comprises:
a simulating module, generating a virtual mobile device by executing the mobile device simulation program, a plurality of basic functions are preset in the mobile device simulation program, the basic functions comprises detecting a display state of the virtual 
a setting module, connected to the simulating module, and pre-establishing an item to be tested and a corresponding script file on the host at the test end, the script file comprises the basic functions for testing the item to be tested ([0024] “The developer develops test script 208 for the AUT in any of a variety of common languages (e.g., Ruby, PHP, JavaScript, or .NET), and the test commands are applied to AUT 206 (306) via VM instance 202 using any of a variety of automation software and/or testing frameworks.” [0041] “integration tools and automation engines allow for the translation 
a test module, connected to the setting module, executing the script file to test the item to be tested during a test, controlling a browser of the virtual mobile device to log in to the host to be tested through an application programming interface, executing a plurality of control functions, the control functions comprise continuously locating at least one webpage element in the browser, and driving the browser to perform at least one webpage operation according to the located webpage element ([0030] “Browsers … have associated application programming interfaces (APIs) that enable debugging functionality (e.g., using developer tools) and execution of automation commands.” [0062] “The test commands of the test are applied (and potentially control over one or more test resources exerted by a CCS) (406), in response to which test results (and potentially state information) are captured (408). This is iterated over a sequence of what may be many test runs (410). According to some implementations, at least 10 to 20 test runs (or data points) for each performance metric is considered a sufficient time series for proceeding.” [0047] “Performance metrics relating to front end optimization in the context of browser-related application testing include page load time, page weight, speed index, time to first byte, first paint, first contentful paint, first meaningful paint, time to interactive, and DOM content loaded.” [0052] “First contentful paint is triggered when any content (e.g., an object defined in the Document Object Model (DOM)) is painted. This could be text, an image, or canvas render,” wherein the content/object disclosed in Vidal is the “at least one webpage element”.); and

generating a test report for transmission or display according to the log file, the touch operation, the display state and the text information ([0026] “The results of the application of the test commands are captured (308) for eventual transmission back to the developer's device or network (as described below) for reviewing and/or further processing, e.g., via the test console interface. The captured test results may include the commands and responses (e.g., Selenium or Appium logs), as well as video or screen shots of the browser UI and/or AUT after each page-altering command.” [0034] “When the tests are complete, the captured information is stored (e.g., uploaded to an S3 bucket like any other log file) and correlated in time with the other information generated by the tests (316), e.g., command/results and screen shots/video. All or some portion of this correlated data set may then be transmitted to the developer's device for presentation in any of a wide variety of ways (318).”).

With further regard to Claim 1, Vidal does not teach the following, however, Thangam teaches:

wherein the basic functions comprises simulating a touch operation of a user in the virtual mobile device ([0187] “The input device(s) 950 may be a touch input device such as a keyboard, mouse, pen, or trackball”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Vidal with the testing functionality as taught by Thangam since “a need exists for methods and/or systems that improve the ability to automatically predict and/or generate test cases and corresponding automates” (Thangam [0007]).

Claim 6:
	Vidal teaches a virtualized device-based test method, applied to a network environment having a host to be tested and a host at the test end, the method comprises:
performing, via the host to be tested, a web-based system to be tested ([0015] “FIG. 1 depicts a computing environment in which application developers test their applications using resources on a cloud-hosted testing platform via network 102.” [0017] “Resource pool 110 represents resources for testing mobile web applications on potentially hundreds of mobile browser and mobile device emulator combinations as 1-By and emulators Em1-Emx on corresponding VM instances”);
executing, via the host at the test end, a mobile device simulation program to generate a virtual mobile device, wherein a plurality of basic functions are preset in the mobile device simulation program, the basic functions comprise detecting a display state of the virtual mobile device and identifying a text information displayed by the virtual mobile device ([0018] “resource pool 112 represents resources for testing both mobile web applications and native mobile applications on potentially hundreds of hardware mobile device types as represented by smart phone 116 and tablet 118 and the corresponding VM instances that manage the interaction with a corresponding mobile device during testing.” [0043] “the techniques described herein enable the generation of time-correlated data representing the state of the testing resources and/or the AUT at various points over the duration of the test… for example, screen shots or video that show the state of the UI at any point in the test timeline correlated with commands/results and the corresponding state information.” [0053] “First meaningful paint is a browser-supplied metric that measures how long it takes for the most meaningful content to be fully rendered on the site … and describes the duration until the browser first rendered any text, image (including background images), non-white canvas or SVG.” [0062] “The test commands of the test are applied (and potentially control over one or more test resources exerted by a CCS) (406), in response to which test results (and potentially state information) are captured (408).”);
pre-establishing an item to be tested and a corresponding script file on the host at the test end, wherein the script file comprises the basic functions for testing the item 
during the test, executing, via the host at the test end, the script file to test the item to be tested, controlling via an application programming interface, a browser of the virtual mobile device to log in to the host to be tested, and executing a plurality of control functions, wherein the control functions comprise continuously locating at least one webpage element in the browser, and driving the browser to perform at least one webpage operation according to the located webpage element ([0030] “Browsers … have associated application programming interfaces (APIs) that enable debugging functionality (e.g., using developer tools) and execution of automation commands.” [0062] “The test commands of the test are applied (and potentially control over one or more test resources exerted by a CCS) (406), in response to which test results (and potentially state information) are captured (408). This is iterated over a sequence of what may be many test runs (410). According to some implementations, at least 10 to 20 test runs (or data points) for each performance metric is considered a sufficient time series for proceeding.” [0047] “Performance metrics relating to front end optimization in the context of browser-related application testing include page load time, page weight, speed index, time to first byte, first paint, first contentful paint, first meaningful paint, 
continuously recording, via the host at the test end, the script file and an execution result of the webpage operation to generate a log file ([0045] “Such a test platform might also have access to information such as, for example, HTTP archive (HAR) files (JSON-formatted archive files that log information about a web browser's interaction with a site and that include detailed performance data about the web pages it loads), and/or jsconsole files (files that log information such as network requests, JavaScript, CSS, and security errors and warnings, and messages explicitly logged by JavaScript code).”), and
generating a test report for transmission or display according to the log file, the touch operation, the display state and the text information ([0026] “The results of the application of the test commands are captured (308) for eventual transmission back to the developer's device or network (as described below) for reviewing and/or further processing, e.g., via the test console interface. The captured test results may include the commands and responses (e.g., Selenium or Appium logs), as well as video or screen shots of the browser UI and/or AUT after each page-altering command.” [0034] “When the tests are complete, the captured information is stored (e.g., uploaded to an S3 bucket like any other log file) and correlated in time with the other information generated by the tests (316), e.g., command/results and screen shots/video. All or 

With further regard to Claim 6, Vidal does not teach the following, however, Thangam teaches:
the web-based system allowing the host at the test end to log in through a webpage ([0006] “For example, an automate may be used to ensure that an e-commerce website is working as expected (e.g., a user may login, make purchases, cancel orders, etc.). The automation script(s), based on the initially manually created test case document(s) determines whether these functionalities are working properly.”); and
wherein the basic functions comprises simulating a touch operation of a user in the virtual mobile device ([0187] “The input device(s) 950 may be a touch input device such as a keyboard, mouse, pen, or trackball”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Vidal with the testing functionality as taught by Thangam since “a need exists for methods and/or systems that improve the ability to automatically predict and/or generate test cases and corresponding automates” (Thangam [0007]).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of Thangam as applied to claims 1 and 6 above, and further in view of Sadykov (US PGPUB 2019/0303272; hereinafter “Sadykov”).

Vidal in view of Thangam teaches all the limitations of claim 1 as described above. Vidal in view of Thangam does not teach the following, however, Sadykov teaches:
wherein before the host at the test end tests the item to be tested, all parameters of database data, configuration files, environment parameters, basic functions and control functions in the host at the test end are initialized ([0015] “containerization tools are often used to create test environments for testing new software product features or fixes.” [0017] “Initializing a container requires various configuration options to be defined, such as the image(s) for the service(s) that are to be started in the container, volumes to be used by the container/services started therein, ports to be exposed, networks to be joined, environment variables, and other container configuration options.” [0028] “for products which require database services, environment variables (and corresponding dynamic and static configuration information) may be provided to allow an environment to be initialized with various databases.” [0069] “As can be seen, Table D reports on the services that have been initialized as part of the project (e.g. proxy, jira 1, jira 2, installer, postgres, setup, and Chorme), their current statuses (e.g. Up), and how long the reported status has been occurring.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Vidal in view of Thangam with the test initialization as taught by Sadykov in order to “reduce the amount of memory, network bandwidth, processing time, and/or power usage needed when initializing test environments” (Sadykov [0071]).

Claim 7:
Vidal in view of Thangam teaches all the limitations of claim 6 as described above. Vidal in view of Thangam does not teach the following, however, Sadykov teaches:
wherein before the host at the test end tests the item to be tested, all parameters of database data, configuration files, environment parameters, basic functions and control functions in the host at the test end are initialized ([0015] “containerization tools are often used to create test environments for testing new software product features or fixes.” [0017] “Initializing a container requires various configuration options to be defined, such as the image(s) for the service(s) that are to be started in the container, volumes to be used by the container/services started therein, ports to be exposed, networks to be joined, environment variables, and other container configuration options.” [0028] “for products which require database services, environment variables (and corresponding dynamic and static configuration information) may be provided to allow an environment to be initialized with various databases.” [0069] “As can be seen, Table D reports on the services that have been initialized as part of the project (e.g. proxy, jira 1, jira 2, installer, postgres, setup, and Chorme), their current statuses (e.g. Up), and how long the reported status has been occurring.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Vidal in view of Thangam with the test initialization as taught by Sadykov in order to .

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of Thangam as applied to claims 1 and 6 above, and further in view of Christian et al. (US PGPUB 2015/0261696; hereinafter “Christian”).
Claim 3:
Vidal in view of Thangam teaches all the limitations of claim 1 as described above. Vidal in view of Thangam does not teach the following, however, Christian teaches:
wherein the mobile device simulation program establishes a virtual imaging component in the generated virtual mobile device, the virtual imaging component performs image analysis on a two-dimensional barcode displayed in the virtual mobile device to obtain the information embedded in the two-dimensional barcode ([0039] “FIG. 6a illustrates an example test case for a POS system. In this test case, a loyalty card is simulated as having been scanned and then two Universal Product Codes (UPCs) are simulated as having been scanned as the items being purchased … as shown in FIG. 6b, one EUP device may emulate a barcode scanner USB device (610a)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Vidal in view of Thangam with the imaging component testing as taught by Christian in order “to automatically emulate peripheral devices in systems to be tested, while minimizing errors and ensuring accuracy” (Christian [0004]).

Claim 8:
Vidal in view of Thangam teaches all the limitations of claim 6 as described above. Vidal in view of Thangam does not teach the following, however, Christian teaches:
wherein the mobile device simulation program establishes a virtual imaging component in the generated virtual mobile device, the virtual imaging component performs image analysis on a two-dimensional barcode displayed in the virtual mobile device to obtain the information embedded in the two-dimensional barcode ([0039] “FIG. 6a illustrates an example test case for a POS system. In this test case, a loyalty card is simulated as having been scanned and then two Universal Product Codes (UPCs) are simulated as having been scanned as the items being purchased … as shown in FIG. 6b, one EUP device may emulate a barcode scanner USB device (610a)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Vidal in view of Thangam with the imaging component testing as taught by Christian in order “to automatically emulate peripheral devices in systems to be tested, while minimizing errors and ensuring accuracy” (Christian [0004]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of Thangam as applied to claims 1 and 6 above, and further in view of Sosonkin et al. (US Patent 9,723,489; hereinafter “Sosonkin”) and Arguelles et al. (US Patent 9,558,465; hereinafter “Arguelles”).

Vidal in view of Thangam teaches the system of claim 1, and Vidal further teaches:
wherein the basic functions further comprise simulating a load for performance testing ([0030] “In another example, a ‘Performance’ view provides information about the use of various resources (e.g., network bandwidth, memory, CPU, etc.).” [0035] “a network request made by the browser could be intercepted and/or the response modified (e.g., by redirecting or specifying a custom response). In another example, network capabilities of the target environment (mobile device or browser) could be emulated. In yet another example, CPU and other platform specific capabilities could be emulated. Information that might be captured includes, network events, application states (e.g., DOM tree), resource usage (e.g., CPU and I/O utilization on mobile devices)”).

With further regard to Claim 4, Vidal in view of Thangam does not teach the following, however, Sosonkin teaches:
wherein the basic functions further comprise simulating a network attack for security testing (Col. 3 Ln. 23: “a mobile application … is to be tested to determine its vulnerabilities to security attacks or other vulnerabilities.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Vidal in view of Thangam with the security testing as taught by Sosonkin in order to “easily perform tasks that might otherwise be tedious” (Sosonkin Col. 9 Ln. 30).

With further regard to Claim 4, Vidal in view of Thangam and Sosonkin does not teach the following, however, Arguelles teaches:
wherein the basic functions further comprise simulating heavy network traffic and user operations for stress testing (Col. 9 Ln. 29: “To ensure that the network-based storage service can respond to large amounts of client requests, the network-based storage service may be stress tested with client data that has been previously captured. Scalable production test system 120 may store all of the client traffic on a minute by minute basis during a one week window. To stress (e.g. test) the network-based service, the stored client traffic (e.g. production request data) is replayed real-time with current client traffic (e.g., store and request for data). The response of the network-based storage service can be monitored to ensure that the response is as expected.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Vidal in view of Thangam and Sosonkin with the stress testing as taught by Arguelles in order “to ensure the health of the production system during peak times” (Arguelles Col. 4 Ln. 47).

Claim 9:
Vidal in view of Thangam teaches the virtualized device-based test method of claim 6, and Vidal further teaches:
wherein the basic functions further comprise simulating a load for performance testing ([0030] “In another example, a ‘Performance’ view provides information about 

With further regard to Claim 9, Vidal in view of Thangam does not teach the following, however, Sosonkin teaches:
wherein the basic functions further comprise simulating a network attack for security testing (Col. 3 Ln. 23: “a mobile application … is to be tested to determine its vulnerabilities to security attacks or other vulnerabilities.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Vidal in view of Thangam with the security testing as taught by Sosonkin in order to “easily perform tasks that might otherwise be tedious” (Sosonkin Col. 9 Ln. 30).

With further regard to Claim 9, Vidal in view of Thangam and Sosonkin does not teach the following, however, Arguelles teaches:
wherein the basic functions further comprise simulating heavy network traffic and user operations for stress testing (Col. 9 Ln. 29: “To ensure that the network-based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Vidal in view of Thangam and Sosonkin with the stress testing as taught by Arguelles in order “to ensure the health of the production system during peak times” (Arguelles Col. 4 Ln. 47).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of Thangam as applied to claims 1 and 6 above, and further in view of Scoda (US PGPUB 2020/0310945; hereinafter “Scoda”).
Claim 5:
Vidal in view of Thangam teaches all the limitations of claim 1 as described above. Vidal in view of Thangam does not teach the following, however, Scoda teaches:
wherein the generating module embeds the test report in at least one of an email, an instant message and a webpage file, and transmits the test report to a mobile device through a network for display ([0074] “Referring more specifically to FIG. 10, a screen shot of the chat panel 600 following receipt by the dashboard server 12 of a test 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Vidal in view of Thangam with the test report notification as taught by Scoda since “this technology advantageously utilizes group chat functionality to allow headless browsers executed in remote locations to more effectively reach users available to facilitate web application tests” (Scoda [0007]).

Claim 10:
Vidal in view of Thangam teaches all the limitations of claim 6 as described above. Vidal in view of Thangam does not teach the following, however, Scoda teaches:
wherein the test report is embedded in at least one of an email, an instant message and a webpage file, and transmits the test report to a mobile device through a network for display ([0074] “Referring more specifically to FIG. 10, a screen shot of the chat panel 600 following receipt by the dashboard server 12 of a test completion request is illustrated. In this example, the chat application 28 sends a text-based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Vidal in view of Thangam with the test report notification as taught by Scoda since “this technology advantageously utilizes group chat functionality to allow headless browsers executed in remote locations to more effectively reach users available to facilitate web application tests” (Scoda [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194